DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument that neither Yaita or Koike teaches the setting to control the pretreating apparatus, the examiner respectfully agrees. However, the combination of Yaita and Ochranek teaches a controller storing the instructions for controlling the pretreating apparatus.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “to supplying a diluent” should be corrected to –to supply a diluent--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, “the container” appears to be both “the container storing the sample that has been pretreated” and “the container storing a remaining sample”. So it’s unclear whether “the container” holds the pretreated sample or the remaining unpretreated sample. Further clarification is respectfully requested.
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a mechanism” in at least claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: stirring portion 36 of the pretreating portion.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yaita (U.S. Pat. No. 9,804,184) (hereafter Yaita) in view of Ochranek et al. (U.S. Pat. No. 10,001,497) (hereafter Ochranek).
Regarding claim 1, Yaita teaches a pretreating apparatus, comprising: 
a container (i.e., dilution container) (see Fig. 1); 
a pretreating port to receive the container storing sample (i.e., a plurality of dilution containers 23 is arranged in the circumferential direction of the dilution turntable 3 and is stored in the dilution turntable 3) (see Column 5, lines 26-31); 
arm (i.e., sampling dispensing mechanism 8 and dilution cleaner 11) (see Fig. 1) comprising at least one probe to supplying a diluent (i.e., sampling dispensing mechanism 8 inserts the probe 8a into the dilution containers 23 in the dilution turntable 3 and sucks a given amount of diluted specimen) (see Column 6, lines 51-56);
a mechanism for pretreating the sample in the container installed in the pretreating port (i.e., sampling dispensing mechanism 8 and dilution cleaner 11) (see Fig. 1); 
and a controller (i.e., control portion 31) (see Fig. 2); but does not explicitly teach the details of the mechanism and the controller operations. 
Regarding the details of the mechanism and the controller operations, Ochranek teaches a transferring arm (i.e., when the slot 110a-n reaches the loading mechanism 300, another 
a pretreating part (i.e., second carousel 104 is a pretreatment path or track for preparing and treating liquids) (see Fig. 2) including a pretreating port to receive the container storing sample from the transferring arm (i.e., second plurality of slots 110a-n) (see Fig. 1) and 
a mechanism for pretreating the sample in the container installed in the pretreating port (i.e., first pipetting mechanism 206 aspirates a sample and dispenses the sample into a vessel on the second carousel 104 at point A for pretreatment) (see Fig. 2);
arm comprising (i.e., first probe arm 210 and second probe arm 224) (see Fig. 2) at least one probe (i.e., second pipette 226) (see Fig. 2) to supplying a diluent (i.e., when the vessel 112a reaches point A, during a minor lockstep, a sample may be dispensed into the vessel 112a. During the next major lockstep, the vessel 112a is rotated to point D and a dilution reagent is added to the vessel 112a via the second pipetting mechanism 222) (see Column 19, line 58, to Column 20, line 8);
and a controller (i.e., processing system 600) (see Fig. 6) comprising a computer (i.e., station/instrument controller 602 and processor 606) (see Fig. 6) and software executed by the computer (i.e., the processing system 600 may be implemented by any combination of hardware, software, and/or firmware) (see Fig. 6), the controller being configured to control operation of the transferring arm, the pretreating part, and the arm (i.e., the processing system 600 controls the instruments and mechanisms used during a diagnostic test) (see Fig. 6), wherein the pretreating arm further comprising a setting storage part (i.e., database 618) (see Fig. 6) for storing a setting which has been set previously, with respect to whether the sample is to be diluted (i.e., database 618 may store information including the testing protocol, reagent 
the controller is further configured to: determine whether the sample is to be diluted based on the setting stored by the setting storing part (i.e., the reaction vessel continues to index on the pretreatment carousel until the reaction vessel reaches the position where the first reagent pipette can and is scheduled tin dispense a first reagent into the reaction vessel) (see Column 25, line 23, to Column 28, line 36),
control the pretreating apparatus to dilute the sample based on the setting being set to dilute the sample (i.e., once a reaction vessel reaches point D, a first reagent may be dispensed into the reaction vessel) (see Fig. 7); and 
control the pretreating apparatus to not dilute the sample based on the setting being set to not dilute the sample (i.e., if the reaction vessel is not in position to receive a reagent and/or not reagent is otherwise to be dispensed into the reaction vessel, no reaction is added) (see Column 25, line 23, to Column 28, line 36). In view of the teaching of Ochranek, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the additional functions and structural details, including the processing system and the processing steps, of the diagnostic analyzer to the automated analyzer in order to improve efficiency of the laboratory, to minimize technician errors, and to provide results much more rapidly and with increased accuracy and repeatability. 
Regarding claim 9, Yaita teaches a pretreated sample port configured to store the container storing the sample that has been pretreated (i.e., a plurality of dilution containers 23 is arranged in the circumferential direction of the dilution turntable 3 and is stored in the dilution turntable 3) (see Column 5, lines 26-31); but does not explicitly teach that the transferring arm is 
Regarding the transferring arm, Ochranek teaches that the transferring arm is configured to transfer the container storing a remaining sample into the pretreated sample port after a predetermined amount of the sample is sucked by the arm (i.e., after a portion of the contents of the reaction vessel are aspirated at point C, the second carousel 104 continues through more locksteps and the near-empty vessel 112a is rotated in the counterclockwise direction. Upon teaching the fourth diverter 128 (e.g., an active unloader), the vessel 112a is unloaded from its slot 110a-n on the second carousel 104) (see Column 15, line 17, to Column 21, line 63). In view of the teaching of Ochranek, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an active unloader arm in order to remove the used vessels from the device. 
Regarding claim 10, Yaita teaches a diluting port configured to hold the container while the sample is diluted by the arm, wherein the container storing the sample is installed in the port by the transferring arm (i.e., plurality of dilution liquid containers 22 is arranged inside the rows of the specimen containers 21 in the radial direction of the sample turntable) (see Column 4, line 60, to Column 5, line 2).  
Regarding claim 11, Yaita as modified by Ochranek as disclosed above does not directly or explicitly teach a transferring rack having a transferring port, the transferring port being configured to receive the container storing the sample diluted by the arm from the transferring arm, and move the transferring port and installed container to an outside of the pretreating apparatus.  
Regarding the transferring arm, Ochranek teaches a transferring rack (i.e., first carousel 102) (see Fig. 1) having a transferring port (i.e., slots 108a-n of first carousel 102) (see Fig. 2), the transferring port being configured to receive the container storing the sample diluted by the arm from the transferring arm, and move the transferring port and installed container to an .
Claims 2-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yaita (U.S. Pat. No. 9,804,184) (hereafter Yaita) in view of Ochranek et al. (U.S. Pat. No. 10,001,497) (hereafter Ochranek) and in further view of Iwamura (Pub. No. US 20100233794) (hereafter Iwamura)
Regarding claim 2, Yaita teaches that the arm being configured to suck a predetermined amount of the sample from the container through the first probe (i.e., sampling dispensing mechanism 8 inserts the probe 8a into the dilution containers 23 in the dilution turntable 3 and sucks a given amount of diluted specimen) (see Column 6, lines 38-56), and then suck any remaining sample from the container through the second probe (i.e., the dilution cleaner 11 inserts the dilution container cleaning nozzles into the dilution containers 23 and drives the waste liquid pump to thereby suck the diluted specimens remaining in the dilution containers by the inserted dilution container cleaning nozzles) (see Column 7, lines 40-60); but does not explicitly teach the arm comprises a first probe and the second probe, each of the first probe and the second probe being configured to suck and discharge liquid. However, Iwamura teaches that that the arm (i.e., arm 14) (see Fig. 3) comprises a first probe (i.e., nozzle 15a) (see Fig. 3) and the second probe (i.e., nozzle 15a) (see Fig. 3), each of the first probe and the 
Regarding claim 3, Yaita teaches that the arm is configured to suck the diluent through the first probe (i.e., a special dilution liquid is stored in each of the dilution liquid containers 22, such that specimens which are sucked from the specimen containers 21 arranged in the sample turntable 2, and are diluted, are stored in the dilution container 23) (see Column 4, lines 45-53; and Column 5, lines 26-31) and then suck the pretreated sample from the container storing the pretreated sample through the first probe (i.e., sampling dispensing mechanism 8 inserts the probe 8a into the dilution containers 23 in the dilution turntable 3 and sucks a given amount of diluted specimen) (see Column 6, lines 38-56).  
Regarding claim 4, Yaita teaches that the arm is configured to discharge the sample through the first probe to the container (i.e., the sampling dispensing mechanism 8 discharges the sucked diluted specimen into the reaction container 26) (see Column 6, lines 38-56), out of which the remaining sample has been sucked through the second probe (i.e., the dilution cleaner 11 inserts the dilution container cleaning nozzles into the dilution containers 23 and drives the waste liquid pump to thereby suck the diluted specimens remaining in the dilution containers by the inserted dilution container cleaning nozzles) (see Column 7, lines 40-60).  
Regarding claim 5, Yaita teaches that the arm is configured to suck the remaining sample from the container through the second probe (i.e., the dilution cleaner 11 inserts the 
Regarding claim 6, Yaita teaches that the arm further comprises a third probe configured to discharge the cleaning solution (i.e., the dilution cleaner discharges the sucked diluted specimens into the waste liquid tank) (see Column 6, lines 38-56).  
Regarding claim 7, Yaita teaches that the arm is configured to, after sucking the predetermined amount of the sample from the container through the first probe (i.e., sampling dispensing mechanism 8 inserts the probe 8a into the dilution containers 23 in the dilution turntable 3 and sucks a given amount of diluted specimen) (see Column 6, lines 38-56), simultaneously insert the second probe (i.e., the dilution cleaner 11 inserts the dilution container cleaning nozzles into the dilution containers 23 and drives the waste liquid pump to thereby suck the diluted specimens remaining in the dilution containers by the inserted dilution container cleaning nozzles) (see Column 7, lines 40-60) and the third probe into the container (i.e., the dilution cleaner supplies a detergent into the dilution container cleaning nozzles from the detergent pump, and discharges the detergent into the dilution containers 23 from the dilution container cleaning nozzles) (see Column 7, lines 40-60), suck the remaining sample from the container through the second probe, and subsequently supply a cleaning solution through the third probe into the container and suck the cleaning solution through the second probe (i.e., the 
Regarding claim 8, Yaita teaches that the first probe and the second probe are configured to move in a horizontal and a vertical direction by a common driving mechanism (i.e., the probe 8a is supported by the driving portion 8c via the arm 8b so as to be movable and rotatable in the axial direction and in the horizontal direction of the dilution turntable 3, in the same way as the probe 7a of the sample diluting dispensing mechanism 7) (see Column 5, line 65, to Column 8, line 54).  
Regarding claim 13, Yaita as modified by Ochranek as disclosed above does not directly or explicitly teach that the arm comprises a first probe and the second probe, each of the first probe and the second probe being configured to suck and discharge liquid. However, Iwamura teaches that that the arm (i.e., arm 14) (see Fig. 3) comprises a first probe (i.e., nozzle 15a) (see Fig. 3) and the second probe (i.e., nozzle 15a) (see Fig. 3), each of the first probe and the second probe being configured to suck and discharge liquid (i.e., when the micropores of the nozzles 15a and 15b enter a negative pressure state by the pump unit 16, the nozzles 15a and 15b suck the sample into the micropores from the openings of the front ends; when the negative pressure inside the micropores is canceled by the pump unit 16, the nozzles 15a and 15b discharge the sample held inside the micropores) (see paragraph section [0054]). In view of the teaching of Iwamura, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the first probe and the second probe to the arm in order to save time when the sample needs multiple suction and discharge operation. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yaita (U.S. Pat. No. 9,804,184) (hereafter Yaita) in view of Ochranek et al. (U.S. Pat. No. 10,001,497) (hereafter Ochranek) and in further view of Nogami et al. (U.S. Pat. No. 8,926,903) (hereafter Nogami)
Regarding claim 12, Yaita as modified by Ochranek as disclosed above does not directly or explicitly teach an analyzing system.
Regarding the analyzing system, Nogami teaches a transferring rack having a transferring port (i.e., cartridge transfer means 101) (see Fig. 11), the transferring port being configured to receive the container storing the sample diluted by the arm from the transferring arm, and move the transferring port and installed container to an outside of the pretreating apparatus (i.e., specimen transfer section 110) (see Fig. 11); and 5a liquid chromatograph system arranged adjacent to the pretreating apparatus (i.e., high performance liquid chromatography system) (see Column 2, line 58, to Column 3, line 8), having an analyzing flow path through which a mobile phase flows (i.e., separation column 904) (see Fig. 9), a sample injecting apparatus configured to collect the sample in the container moved outside the pretreating apparatus by the transferring rack and inject the collected sample into the analyzing flow path (i.e., the introduction of the sample into the detecting section 1B is such that the extraction solution receiver mechanism 117 is rotated into the action range of the turning arm 107 and the sample is aspirated from the receiver container) (see Column 12, lines 18-61), an analyzing column arranged on the analyzing flow path, the analyzing column configured to separate the sample injected by the sample injecting apparatus for each component (i.e., separation column 904) (see Fig. 9), and a detector configured to detect sample components separated by the analyzing column (i.e., mass spectrometer) (see Column 12, lines 18-61). In view of the teaching of Nogami, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the sample pretreatment system would be used for pretreating samples before the samples get introduced into a liquid chromatograph and a detector in order to perform pretreatment to purify specimen before the specimen is analyzed.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yaita (U.S. Pat. No. 9,804,184) (hereafter Yaita) in view of Ochranek et al. (U.S. Pat. No. 10,001,497) (hereafter .
Regarding claim 14, Yaita as modified by Ochranek as disclosed above does not directly or explicitly teach that the transferring arm and the arm rotate around a common axis. However, Toyoshima teaches that an R1 reagent dispensing arm 6 having a function of transferring the cuvette 100 by means of a catcher and is also configured to aspirate the R1 reagent and dispense the aspirated R1 reagent to the cuvette (see Fig. 2). In view of the teaching of Toyoshima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the arms rotate about the same axis in order to improve the space efficiency, the maintainability, and the handling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/Tran M. Tran/Examiner, Art Unit 2855